UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

wanna nner nner anaemia x f2X4\ ¥| \4
BRIAN PESSIN, :

Plaintiff,

: ORDER OF PARTIAL

Vv. : DISMISSAL
EXPERIAN INFORMATION SOLUTIONS, LLC _ : 19 CV 5254 (VB)
and DISCOVER BANK, :

Defendants. :
me ee om ee ew 0 ne a ee mt A St xX

The Court has been advised plaintiff and defendant Experian Information Solutions, Inc.
(“Experian”) have settled. Accordingly, it is hereby ORDERED that this action is dismissed as
without costs, and without prejudice to the right to restore the action to the Court’s calendar, as
to Experian only. Any application to restore the action must be made by no later than February
18, 2020. To be clear, any application to restore the action must be filed by February 18, 2020,
and any application to restore the action filed thereafter may be denied solely on the basis that it
is untimely,

The Clerk is instructed to terminate defendant Experian.

Dated: December 18, 2019
White Plains, NY

SO ORDERED:

Vimo

Vincent L. Briccetti
United States District Judge

 
